                                               Entered on Docket
                                               July 03, 2019
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                            The following constitutes the Memorandum Decision of
                                              the Court. Signed: July 3, 2019
 3
 4
                                              ______________________________________________
 5                                            Roger L. Efremsky
                                              U.S. Bankruptcy Judge
 6
 7
 8
 9                      UNITED STATES BANKRUPTCY COURT
10                      NORTHERN DISTRICT OF CALIFORNIA
11                               OAKLAND DIVISION
12
13
14   In re:                                        Case No. 18-41720 RLE
15                                                 Chapter 7
16   ERIC DANIEL ARBUCCI,                          Date:            February 6, 2019
                                                   Time:            2:00 p.m.
17                     Debtor.                     Place:           Courtroom 201
18                                        /
19
                         MEMORANDUM DECISION ON CREDITOR
20                    SAMUEL GOODWIN’S MOTION FOR SANCTIONS
21        Before the court is creditor Samuel Goodwin’s (hereinafter
22   referred to as “Creditor”) Motion for Sanctions after finding of
23   bad faith in Debtor Eric Daniel Arbucci’s (hereinafter referred
24   to as “Debtor”) chapter 13 bankruptcy.                Creditor seeks sanctions
25   against both the Debtor and his counsel, Arasto Farsad
26   (hereinafter referred to as “Debtor’s Counsel”).
27   / / / /
28   / / / /

                                            -1-



     Case: 18-41720   Doc# 169   Filed: 07/03/19    Entered: 07/03/19 13:45:14     Page 1 of
                                              10
 1        The court has jurisdiction over this core proceeding
 2   pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B) and (L).                 The
 3   following constitutes the court’s findings of fact and
 4   conclusions of law.1
 5        I.     Factual Background
 6        This matter arises from Debtor’s illegal conduct in 2015,
 7   when Debtor, driving an unregistered and uninsured car at an
 8   unsafe speed and without proper vision correction, failed to
 9   yield to Creditor, a pedestrian in a crosswalk, and hit him,
10   causing Creditor serious bodily injury.
11        On June 4, 2018, after trial in Alameda County Superior
12   Court, judgment in the amount of $268,875.30 was entered in favor
13   of Creditor and against Debtor (hereinafter, the “Judgment”).
14   Creditor recorded an Abstract of Judgment on June 4, 2018,
15   thereby perfecting the Judgment as a lien against Debtor’s home.
16   Debtor appealed the Judgment but failed to post a supersedeas
17   bond.2    Creditor then filed an application to sell Debtor’s home
18   to satisfy the Judgment.        Several days later, on July 27, 2018,
19   Debtor filed his chapter 13 bankruptcy, thereby staying
20   Creditor’s application to sell Debtor’s home.
21
22        1
           Unless specified otherwise, all chapter and section
23   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
     “Rule” references are to the Federal Rules of Bankruptcy
24   Procedure, and all “Civil Rule” references are to the Federal
     Rules of Civil Procedure.
25
          2
26         In his bankruptcy schedules, Debtor valued his home at
     $1.650 million. The only debt against the home was Creditor’s
27   Abstract of Judgment in the amount of $268,875.30 and Alameda
     County property taxes of approximately $10,000. See Proof of
28   Claim #2-1 and #4-1.

                                            -2-



     Case: 18-41720   Doc# 169   Filed: 07/03/19   Entered: 07/03/19 13:45:14   Page 2 of
                                              10
 1        Following the bankruptcy filing, both the chapter 13
 2   Standing Trustee and Creditor filed objections asserting that
 3   Debtor’s case had been filed in bad faith and that the plan(s)3
 4   were being proposed in bad faith.             With regards to the plan(s)
 5   being filed in bad faith, neither the chapter 13 Standing Trustee
 6   nor the Creditor sent a “safe harbor” letter to Debtor and/or
 7   Debtor’s Counsel as described under Rule 9011(c).
 8        The chapter 13 Standing Trustee and the Creditor’s
 9   objections to confirmation were heard by the court on December 7,
10   2018.    After considering the papers and the parties’ arguments,
11   the court found that the case had been filed in bad faith and the
12   plan(s) had been proposed in bad faith, and sustained both
13   objections.4 The court then converted the case to chapter 7
14   pursuant to 11 U.S.C. § 1307(c).
15        On January 9, 2019, Creditor filed the current Motion for
16   Sanctions.    The matter came on for hearing on February 6, 2019.
17   After hearing, the court took the matter under submission.
18        II.    Legal Standard
19        Federal Rule of Bankruptcy Procedure 9011 provides, in
20   relevant part, as follows:
21        (b)    Representations to the Court. By presenting to the
                 court (whether by signing, filing, submitting, or later
22               advocating) a petition, pleading, written motion, or
                 other paper, an attorney or unrepresented party is
23               certifying that to the best of the person’s knowledge,
                 information and belief, formed after an inquiry
24
25        3
           At the time of the confirmation trial, Debtor had filed his
26   fifth amended plan.
          4
27         The court made detailed findings of fact and conclusions of
     law orally on the record. Those findings and conclusions are
28   incorporated herein by reference.

                                            -3-



     Case: 18-41720   Doc# 169   Filed: 07/03/19   Entered: 07/03/19 13:45:14   Page 3 of
                                              10
 1              reasonable under the circumstances, –
                (1) it is not being presented for any improper purpose,
 2              such as to harass or to cause unnecessary delay or
                needless increase in the cost of litigation;
 3              (2) the claims, defenses, and other legal contentions
                therein are warranted by existing law or by a
 4              nonfrivolous argument for the extension, modification,
                or reversal or existing law or the establishment of new
 5              law;
                (3) the allegations and other factual contentions have
 6              evidentiary support or, if specifically so identified,
                are likely to have evidentiary support after a
 7              reasonable opportunity for further investigation or
                discovery; and
 8              (4) the denials of factual contentions are warranted on
                the evidence or, if specifically so identified, are
 9              reasonably based on lack of information or belief.

10        (c)   Sanctions. If, after notice and a reasonable
                opportunity to respond, the court determines that
11              subdivision (b) has been violated, the court may,
                subject to the conditions stated below, impose an
12              appropriate sanction upon the attorneys, law firms, or
                parties that have violated subdivision (b) or are
13              responsible for the violation.
                (1) How Initiated.
14                   (A) By Motion. A motion for sanctions under this
                     rule shall be made separately from other motions
15                   or requests and shall describe the specific
                     conduct alleged to violate subdivision (b). It
16                   shall be served as provided in Rule 7004. The
                     motion for sanctions may not be filed with or
17                   presented to the court unless, within 21 days
                     after service of the motion (or such other period
18                   as the court may prescribe) the challenged paper,
                     claim, defense, contention, allegation, or denial
19                   is not withdrawn or appropriately corrected,
                     except that this limitation shall not apply if the
20                   conduct alleged is the filing of a petition in
                     violation of subdivision (b). If warranted, the
21                   court may award to the party prevailing on the
                     motion the reasonable expenses and attorney’s fees
22                   incurred in presenting or opposing the motion.
                     Absent exceptional circumstances, a law firm shall
23                   be held jointly responsible for the violations
                     committed by its partners, associates, and
24                   employees.

25   FRBP 9011(b) and (c)(1)(A).

26        With regards to Creditor’s request for sanctions for

27   Debtor’s proposing plans in bad faith, the court is unable and

28   unwilling to issues sanctions as a result of Creditor’s failure

                                            -4-



     Case: 18-41720   Doc# 169   Filed: 07/03/19   Entered: 07/03/19 13:45:14   Page 4 of
                                              10
 1   to comply with FRBP 9011(c)(1)(A).            The court, however, finds

 2   that sanctions are appropriate for Debtor’s bad faith filing of

 3   the petition itself, as the “safe harbor” provision of Rule 9011

 4   requiring 21-days notice prior to seeking sanctions, is not

 5   applicable to a claim that the chapter 13 petition was filed in

 6   bad faith.   See FRBP 9011(c)(1)(A) exception.

 7        The court’s finding that the petition was filed in bad faith

 8   was supported by the facts that: (1) Debtor owned his home

 9   (valued at $1.650 million in his Schedule A) outright, encumbered

10   only by Creditor’s Abstract of Judgment in the approximate amount

11   of $268,000, and a tax lien in the approximate amount of $10,000;

12   and (2) Debtor listed minimal other debt in his schedules, none

13   of which was actively being collected and none of which appeared

14   to be or were the stated impetus for the bankruptcy filing.                    In

15   addition, Debtor’s Statement of Financial Affairs indicated that

16   he operated no business as he disclosed that he had no income

17   from employment or from operation of a business during the year

18   he filed or the two previous calendar years.               Despite these

19   representations in the Statement of Financial Affairs, the court

20   acknowledges that Debtor did represent that he derived some

21   income from renting a room(s) at his home.

22        It was clear to the court that Debtor filed this bankruptcy

23   solely to delay collection of Creditor’s Judgment and to avoid

24   posting a supersedeas bond. The record supported the fact that

25   Debtor had the financial means to pay the Judgment.                 See In re

26   Dental Profile, Inc., 446 B.R. 885, 900 (Bankr. N.D. Ill. 2011)

27   (citations omitted) (because direct evidence of motive or intent

28   is rarely available, court must look to objectively ascertainable

                                            -5-



     Case: 18-41720   Doc# 169   Filed: 07/03/19   Entered: 07/03/19 13:45:14   Page 5 of
                                              10
 1   circumstances that support inference of improper purpose in

 2   deciding whether to award sanctions under the “improper purpose”

 3   clause of Rule 9011); In re Dickson, 2017 WL 5634598, *5 (Bankr.

 4   E.D. Ky. November 22, 2017) (citing In re Dental Profile, Inc.,

 5   446 B.R. at 900) (the focus of a claim under the “improper

 6   purpose” clause is on why the nonmovant filed the legal pleading

 7   at issue).   Moreover, because Debtor was not involved in a

 8   business venture, the Judgment did not pose any danger of

 9   disrupting business interests.          See Marsch v. Marsch (In re

10   Marsch), 36 F.3d 825 (9th Cir. 1994).

11        The court’s finding was further supported by the fact that

12   on January 7, 2019, one month after the court sustained the

13   chapter 13 Standing Trustee and Creditor’s objections and

14   converted the case to chapter 7, Debtor and the chapter 7 Trustee

15   entered into an agreement to allow Debtor to refinance his home

16   and pay all of his administrative and creditor claims in full.

17   The agreement was approved by the court and was consummated.                    See

18   Docket ##101-104; 121 and 147.

19        In In re Marsch, the Ninth Circuit established a two-pronged

20   test for determining whether sanctions are warranted under FRBP

21   9011 for the bad faith filing of a bankruptcy petition.

22   Specifically, the bankruptcy court must consider both the

23   frivolousness and the improper purpose on a sliding scale, where

24   the more compelling the showing as to one element, the less

25   decisive need be the showing as to the other.               In re Marsch, 363

26   F.3d at 829-31.

27        The court’s findings at the confirmation hearing that the

28   petition was filed in bad faith support a current finding that

                                            -6-



     Case: 18-41720   Doc# 169   Filed: 07/03/19   Entered: 07/03/19 13:45:14   Page 6 of
                                              10
 1   the petition was both frivolous and filed for an improper

 2   purpose.   The petition was filed solely to delay collection of

 3   Creditor’s Judgment and to avoid posting a supersedeas bond, even

 4   though Debtor had the ability to satisfy the Judgment with non-

 5   business assets.5     Debtor’s actions were a transparent attempt to

 6   use a chapter 13 petition and the resulting automatic stay as an

 7   inexpensive substitute for the supersedeas bond required to

 8   pursue an appeal under state law.

 9         Having determined sanctions are warranted, the court must

10   next determine: (1) the amount of the sanctions to be awarded

11   against Debtor; and (2) whether Debtor’s Counsel should also be

12   sanctioned.

13         Rule 9011 provides that sanctions for violation of the Rule

14   “shall be limited to what is sufficient to deter repetition of

15   such conduct or comparable conduct by others similarly situated.”

16   FRBP 9011(c)(2) (emphasis added).             The court may order a violator

17   to pay the injured party “the reasonable attorneys’ fees and

18   other expenses incurred as a direct result of the violation.”

19   Id.

20         Creditor seeks an order awarding sanctions of $47,812.50

21   against Debtor and Debtor’s Counsel to reimburse Creditor for

22   attorney fees incurred in responding to the petition and opposing

23   confirmation. To grant the relief sought in full, the court must

24   find: (a) that the fees sought are reasonable; and

25
           5
26         There was no evidence or argument at the hearing regarding
     the cost of obtaining a supersedeas bond. Regardless, the court
27   presumes that the same equity in Debtor’s home that he used to
     pay all of his debts in the chapter 7 would have been more than
28   sufficient to obtain a supersedeas bond.

                                            -7-



     Case: 18-41720   Doc# 169   Filed: 07/03/19   Entered: 07/03/19 13:45:14   Page 7 of
                                              10
 1   (b) that the amount of the award is necessary for deterrence.

 2   Creditor’s request fails this test in part.               In re Studio 2000

 3   USA, Inc., 2003 WL 1956241, *7 (Bankr. N.D. Cal. April 11, 2003)

 4        First, the fees sought were not all reasonably necessary to

 5   contest the petition.       After careful consideration of the papers

 6   filed by Creditor, the time records submitted by Creditor’s

 7   counsel, and the nature and duration of the hearings before the

 8   court, the court determines that the fees reasonably incurred in

 9   contesting the petition do not exceed $30,750.00.                 This figure

10   was based on the court’s determination that rather than the $700

11   and $525 that the attorneys used in their request for fees,

12   $500/hour was a reasonable rate for Creditor’s counsel.                     The

13   court deducted 6.0 hours for duplicative appearances and 5.3

14   hours for excessive time spent on research and writing briefs.

15        Second, as adjusted, the fees awarded do not exceed the

16   amount necessary for deterrence.              This was one of the most

17   egregious filings by a debtor in this court’s experience.                     The

18   court therefore determines that a sanction of $30,750 is

19   necessary and sufficient to deter future conduct of this type.

20        Here, neither Debtor nor Debtor’s Counsel set forth any

21   meritorious reasons why Debtor’s Counsel Arasto Farsad, who

22   signed the petition along with the Debtor, should not be jointly

23   liable for any sanctions with Debtor.              See In re Coquico, Inc.,

24   508 B.R. 929, 937-38 (Bankr. E.D. Pa. 2014) (all signatories to a

25   bankruptcy petition, including bankruptcy counsel and a debtor’s

26   officer or representative, subject themselves to Rule 9011).                      As

27   such, the court finds Arasto Farsad to be jointly liable for the

28   $30,750 sanction with Debtor.          To the extent that there are

                                            -8-



     Case: 18-41720   Doc# 169   Filed: 07/03/19    Entered: 07/03/19 13:45:14   Page 8 of
                                              10
 1   insufficient funds held by the chapter 7 Trustee to pay the

 2   sanctions in full, Creditor may seek to recover these sanctions

 3   from Arasto Farsad and/or his law firm.             Finally, because the fee

 4   award is fully sufficient for deterrence purposes, the court

 5   determines that it is not necessary to impose any further

 6   sanctions.

 7        III. Conclusion

 8        For all of the above reasons, the court awards sanctions in

 9   the amount of $30,750 in favor of Creditor and jointly against

10   Debtor and Debtor’s Counsel Arasto Farsad, for Debtor’s bad faith

11   filing of his bankruptcy petition.            A separate order shall issue.

12                    * * * End of Memorandum Decision * * *

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -9-



     Case: 18-41720   Doc# 169   Filed: 07/03/19   Entered: 07/03/19 13:45:14   Page 9 of
                                              10
 1   Court Service List

 2   No Court Service Required

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -10-



     Case: 18-41720   Doc# 169   Filed: 07/03/19 Entered: 07/03/19 13:45:14   Page 10 of
                                              10
